DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on October 26, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 1 and 28.

Applicant added claims 29-31

Applicant previously cancelled claims 3 and 10.

Applicant previously withdrew claims 12-27.

Claims 1, 2, 4-9, 11, and 28-31 are pending and have been examined.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. 



Regarding 112 Rejections
Examiner initially rejected claims 1, 2, 4-9, 11, and 28 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant deleted the limitations in question via amendment, rendering the issue moot. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1, 2, 4-9, 11, and 28 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea, explained how they are directed to Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (whether or not an order meets certain thresholds/conditions) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to check to see if an 
Applicant argued that its claims reflect an improvement. Examiner does not find this argument persuasive. This is not a standard for determining eligible subject matter. Merely having utility and/or novelty does not mean the claims amount to eligible subject matter. As noted above the claims do not amount to a technical improvement as the underlying technology remains unaffected by Applicant’s claims. Applicant is merely claiming a better business method. 								 
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which may be summarized as assessing whether an electronic (financial) order violates a predetermined threshold. 

Claim 1 recites the limitations of: 
set one or more predetermined thresholds associated with risk protection characteristics for one or more transactions; 
a plurality of electronic orders; 
monitor at least one of the order manager subsystem and an external data source for information indicative of the risk protection characteristics; 
assess, responsive to the monitoring, that at least one order among the plurality of electronic orders violates the one or more predetermined thresholds; 
identify the at least one order that violates the one or more predetermined thresholds as at least one irregular transaction from among the plurality of electronic orders; 
temporarily halt at least one trading operation responsive to the at least one identified irregular transaction; 
responsive to the temporarily halt, at least one of cancel and bust one or more of the at least one identified irregular transaction, at least one outstanding electronic order from among the plurality of electronic orders, and at least one completed electronic order

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 


receive a plurality of electronic orders; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to 
receive a plurality of electronic orders; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0050-0053], [0106] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2, 4-9, 11, and 28-31 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
There was no prior art rejection on file in the present case. Examiner conducted an updated prior art search in view of the broadened claims. In view of the updated search, Examiner will not provide an art rejection at this time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693